Citation Nr: 0118111	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the character of the appellant's discharge for the 
period of service from December 26, 1987 to June 30, 1995 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran had honorable service from November 1980 to 
December 1987.  He was separated from service in June 1995 
following conviction at a General Court Martial in 1993 under 
dishonorable conditions.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1998 rating action which 
denied entitlement to service connection based on a finding 
that the veteran had been dishonorably discharged and was 
thus not entitled to benefits under the laws administered by 
VA.  It was noted that an Administrative decision issued in 
August 1994 had found his separation from service to be under 
dishonorable conditions; this decision had not been appealed 
at that time.  Another Administrative decision was issued in 
October 1999, which found that, because his service from 
December 2, 1987 to June 30, 1995 had been terminated after a 
conviction at a general court-martial, that service was 
dishonorable; he was thus barred from claiming any benefits 
arising from this period of service.

The Board notes that, in a February 3, 1999 VA Form 9, the 
veteran had raised a claim of clear and unmistakable error in 
the August 1994 Administrative decision.  This issue was 
never considered by the RO.  The Board finds that this issue 
is inextricably intertwined with the issue on appeal and must 
be addressed prior to a determination of the issue on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case will be REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied in regard to the claim 
of whether there was clear and 
unmistakable error in the August 1994 
Administrative decision. 

2.  Thereafter, the RO should adjudicate 
the claim of whether there was clear and 
unmistakable error in the August 1994 
Administrative decision.  The appellant 
should be properly notified of the 
decision and provided his appellate 
rights.

The case should be returned to the Board for further 
appellate review of all issues properly on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


